            Case 3:14-cr-00044-LRH-WGC Document 554 Filed 06/08/20 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7

 8    United States of America,                     3:14-cr-00044-LRH-WGC
 9                        Plaintiff,                ORDER GRANTING
                                                    Motion for Leave to File
10    vs.
                                                    Exhibit Under Seal
11

12    Martin Cisneros,
13
                          Defendant.
14

15
             On May 29, 2020, counsel for Martin Cisneros filed an Emergency Motion
16

17   for Order Modifying Judgment under 18 U.S.C. § 3582 (c)(1)(A)(i) and
18
     Authorizing Any Remaining Portion of Mr. Cisneros’s Sentence to be Served on
19

20
     Home Confinement. ECF 544. With that Motion, counsel filed Sealed Exhibit B,

21   Mr. Cisneros's medical records, but did not file a Motion for Leave to File an
22
     Exhibit Under Seal beforehand. Counsel apologizes for not seeking leave to file
23

24   the exhibit in a sealed fashion prior to submitting the Emergency Motion and
25
     Exhibit B to the Court. Once counsel had the necessary documentation for the
26

27   Motion, she felt that getting it filed as soon as possible was critical to Mr.
28




                                                1
          Case 3:14-cr-00044-LRH-WGC Document 554 Filed 06/08/20 Page 2 of 2




 1
     Cisneros's health and safety, but nonetheless should have sought leave to seal
 2   before filing it.
 3
            At this time, counsel seeks leave to file the exhibit under seal. The medical
 4

 5   records are critical to a fair analysis of Mr. Cisneros's case, but contain information
 6
     that should remain private. For these reasons, counsel respectfully requests that
 7

 8   the Court allow Exhibit B to Mr. Cisneros's Emergency Motion to be filed under
 9
     seal. If the Court would like counsel to re-file the Exhibit if this Motion is granted,
10
     counsel is most happy to comply.
11

12

13
                   Respectfully Submitted this 3rd day of June, 2020

14

15
                                                         Leah R. Wigren /s/
16                                                       Leah R. Wigren
                                                         Counsel for Martin Cisneros
17

18

19      IT IS SO ORDERED. Exhibit B to Mr. Cisneros's Emergency Motion shall remain
        under seal.
20

21                                               This is good LRH signature


        Dated: June 5, 2020.
22

23

24

25                                           ________________________________
                                             U.S. Senior District Judge
26

27

28




                                                2
